 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWPIX,IncandNewspaper Guild of New YorkLocal 3,the Newspaper Guild,AFL-CIO, CLCCase 2-CA-22179February 28, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn May 12, 1988, Administrative Law Judge El-eanorMacDonald issued the attached decisionThe Respondent filed exceptions and a supportingbrief, theGeneral Counsel filed cross-exceptionsand a supporting brief, the Union filed cross-excep-tions and a supporting brief and a reply brief to theRespondent's exceptions,and the Respondent filedan answering brief to the General Counsel's andthe Union's cross-exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommended Orderas modified 3iTheRespondent has excepted to some of the judge scredibility findrags TheBoard s establishedpolicy is not to overrulean administrativelaw judge s credibilityresolutions unless theclear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand findno basis for reversingthe findingsWe agreewith the judge that the Respondents failure to pay thewage step increasesrequired by the 1983-1986contractwhich the parties had extended violated Sec 8(a)(5) and(1) of the Act Because wealso agreewiththe judge s finding that the Respondent had prematurelydeclared impasse in its negotiationsfor a successoragreement when itunilaterally implemented the terms of its lastoffer we finditunnecessaryto pass onher furtherfinding that the failureto paythe wage step increases underthe old contract would precludereaching a lawful impassein the negotiations for the successor agreement2 The GeneralCounsel andthe Union contendthat the Respondentlacked overall good faith and engaged in surface bargaining throughoutthe negotiationsWe disagreeThe record clearly showsthat the Respondent was willing to meet andconferwiththe Union exchange proposals andmodify itspositions in an attempt to reach agreement with theUnion Seee gG Zaino& Sons 275 NLRB 456 (1985)UnitedTechnologiesCorp274 NLRB 1069 1074 (1985) enfd 789 F 2d 121 136 (2dCir 1986)The GeneralCounsel andthe Unionalso argue inter alia that the Respondent s proposal to conduct arbitrations under the Federal Mediationand Conciliation Service(FMCS)in lieu of the AmericanArbitration Association(AAA) was inretaliationfor the Unionswage step grievanceEven assumingthat thismatter was fully litigated at thehearing theGeneral Counselhas failed to prove an 8(a)(5) violationThe Respondentexplainedwithout contradictionthat itmade theproposalbecause theAAA had mandatedthe selection of an arbitratorpreviously rejected bythe Respondentto conductthewage steparbitrationThe Respondentalso maintained thatthe services of the FMCS are less costlythan thoseoffered by the AAA Accordingly we conclude that the Respondent didnot makethe proposal in bad faith9We shallissue amended conclusionsof law a modified Order and anew notice to employees that more closely conform to the violationsfoundAMENDED CONCLUSIONS OF LAW1Substitute the following for Conclusion ofLaw 3"3By unilaterally failing to pay contractuallyrequired wage step increases since October 9, 1986,the Respondent refused to bargain in violation ofSection 8(a)(5) and (1) of the Act "2 Insert the following as Conclusion of Law 4and renumber the subsequent conclusion of law"4By unilaterally implementing changes interms and conditions of employment from April 1,1987, at which time no bargaining impasse existed,the Respondent refused to bargain in violation ofSection 8(a)(5) and (1) of the Act "ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent,WPIX, Inc, New York, New York, itsofficers,agents,successors,and assigns,shall takethe action set forth in the Order as modified1Insert the following as paragraph 1(a) and reletter the subsequent paragraphs"(a)Refusing to bargain in good faith with theUnion by unilaterally failing to pay contractuallyrequiredwage-step increases sinceOctober 9,1986 "2Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT refuse to bargain with NewspaperGuild of New York Local 3, The NewspaperGuild,AFL-CIO, CLC by unilaterally failing topay contractually required wage-step increases293 NLRB No 2 WPIX INCWE WILL NOT refuse to bargain with the Unionby unilaterally changingwage rates and otherterms and conditions of employment in the absenceof bargaining impasse The bargaining unit isINCLUDEDNews editors, assignment edi-tors, senior writers, news writers, sports spe-cialist, senior assignment desk assistants, talentcoordinators, graphic artists, assignment deskassistants, graphics assistants, productionassist-ants and telephone clerks in the news depart-ment of WPIX-TVEXCLUDEDAll other employees in theNews Department of WPIX TV, includingNews Director, Executive Producer, Manag-ingEditor,Producers,MetropolitanEditor,Graphics Director, Business Manager, adminis-trative assistant (confidential secretary),all em-ployees represented by other labor organiza-tions, guards, watchmen and supervisors as de-fined in the ActWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL make whole all bargaining unit employees for any losses they may have suffered as aresult of our unlawful unilateral changes in theterms and conditions of employment, with interestWE WILL, on request from the Union, revokeany unilateral changes in terms and conditions ofemployment and reinstate the terms and conditionsthat existed before our unlawful changes, althoughthis does not mean that we must rescind any wageor benefit increase granted to unit employeesWE WILL, on request, bargain collectively withthe Union with respect to rates of pay, hours ofemployment, and other terms and conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreementWPIX, INCJames Wasserman Esq,for the General CounselRichard LMarcus EsqandSusanM Benton PowersEsq (Isham Lincoln & Beale)of Chicago Illinois forthe RespondentLouis Pechman Esq (VladeckWaldman Elias & Engelhardt),of New York, New York, for the ChargingPartyDECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law JudgeThis case was tried in New York, New York on 20 21and 22 October and 12 November 1987 The complaintalleges that Respondent, in violation of Section8(a)(1)11and (5) and Section 8(d) of the Act, failed to grant employees step increases due under the collective bargaining agreement,offered inconsistent and contradictorywritten proposals, threatened to repudiate an agreementunlessthe Union withdrew a pending grievance, refusedto bargain about employee evaluation criteria, declared apremature and invalid impasse and unilaterally changednumerous terms and conditions of employment Respondent denies that it failed to bargain in good faith, allegesthat the Union delayed the negotiations and engaged in surface bargaining, and alleges that the partieshad negotiated to impasse by 1 April 1987 In addition,Respondentraisesthe statute of limitations as a bar tothe allegations regarding certain of the step increasesOn the entire record,includingmy observation of thedemeanor of the witnesses, and after due consideration ofthe bnefs filed by the General Counsel and Respondent,Imake the following iFINDINGS OF FACTIJURISDICTIONRespondent, a New York corporation with an office at11WPIX Plaza, New York, New York, operates radioand television broadcasting stations Respondent annuallyderives gross revenues in excess of $100,000 advertisesproducts sold nationally, and subscribes to national wireservicesThe parties agree, and I find, that Respondent isan employer engaged in commerce within the meaningof Section 2(2) (6), and (7) of the Act and that Newspaper Guild of New York Local 3, the Newspaper Guild,AFL-CIO, CLC is a labor organization within the meaning of Section 2(5) of the ActIIALLEGED UNFAIR LABORPRACTICESA TheNegotiationsGenerallyThe Unionrepresents the following unit of employeesof RespondentINCLUDEDNewseditors, assignment editors,senior writers news writers sports specialist seniorassignmentdeskassistantstalentcoordinators,graphic artists assignment desk assistants,graphicsassistants,production assistants and telephone clerksin the news departmentof WPIX TVEXCLUDEDAll other employeesin the NewsDepartmentofWPIX TV,includingNews Director,ExecutiveProducerManagingEditor ProducersMetropolitan Editor,GraphicsDirector, BustnessManager,administrative assistant(confidentialsecretary), all employees representedby other labororganizations,guards,watchmen and supervisors asdefined in the ActRespondent and the Union have been parties to aseriesof 3 year contracts At the time relevant to the instant case,WPIX and the Union were negotiating a suciAfter the initial exchange of bnefs in January 1988 both the GeneralCounsel and Respondent filed additional letters I have considered thesein reachingmy decision 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcessor agreement to the one with a term from 25 June1983 to 24 June 1986There were 12 negotiating sessions from 1 July 1986through 1 April 1987 when WPIX declared that an impasse existed and unilaterally implemented its last offerB Summary of the Negotiating SessionsFor the first four negotiatingsessions,WPIX was represented by Andrew L Hughes Esq, who had represented it in prior negotiations The General Counsel doesnot allege that Hughes acted in bad faith either at oraway from the bargaining table 2On 21 May 1986 the Union had submitted its proposals for the new contract The demands included changesrelating to union security, grievance and arbitration procedure, probationary period, recall list posting of schedules,paid holidays, and leaves of absence The Unionsaid it wanted to negotiate a substantialwage increasebut no amounts were specified The Union sought toeliminate the factor of ability to perform the work fromthe layoff and recall provisions of the contract, it soughtgreater job security in the face of technological advances, it sought improvements in severance pay, and itsought to reduce the workweek and improve overtime,missed meal compensation, vacations, and sick leave provisionsThe first negotiating session took place on 1 July 1986The Union expressed concern that after recent layoffs,internsmight be performing unit work The Union hadpreviously sent its written proposal which Hughes wasnot thrilled about ' The Company had no written proposalHughes said the Company was subject to asevere financial crunch and could not add to the contractHughes mentioned that he was concerned aboutlarge severance pay amounts already due and the factthat employees were banking their vacations from yearto yearThe second negotiating session took place on 22 July1986There was additional discussion of the use of internsHughes said he wanted to take seniority out of thecontract and put a cap on severance pay Hughes coinplained about the cost of the overtime payment formissed lunch periods No written company proposal waspresentedThe third negotiating session took place on 8 August1986The Company had no written proposal andHughes explained that he had to figure out a way to sellgivebacks to the Union He said the Company couldafford very little and that it needed improvements butthat it was not seekingwage cutsPerhaps more layoffs would be needed to fund the next wage increaseHughes mentioned a selective wage freeze and the Unionsaid that would present a problem Hughes said theCompany wanted to eliminate the step increase methodof granting wage increases and Montes said it was anintegral partof the contract and that he opposed the2Hughes was accompanied by Senior Vice President John Corporonand other employees of WPIX The Union was represented by BusinessRepresentativeWilliam Monies Unit Chairperson William O Meara andother unit employees On some occasions James Madden Esq a business agent was present with the union teamsuggestionThe Company suggested either a new dentalplan or a higher deductible to hold down costs of theplan The Union asked to see a written proposal concerning the dental planHughes discussed the Union sdemand for 2 weeks notice of scheduling and stated thatit did not give the Company enough flexibilityThe fourth negotiating session took place on 13August 1986 Hughes said he had no good newsTheCompany had new cost cutting edicts 0 Meara testifiedthat Hughes said a time might come when the Companywould come to the Union with a more limited set ofconditions that [the Union] would have a limited time toaccept otherwise it would be imposed unilaterally' Icredit 0 Meara s testimony Hughes said the parties werebargaining to impasseMontes replied, not yet but thatthe parties were approaching the point of no return Hesaid the parties had not even begun negotiating Hugheshanded out a written proposal on behalf of WPIXHughes testified that on 13 August 1987 he did not havea complete wage proposal despite his earlier promise tohave one for that meeting Hughes had been told that theaim of WPIX was to eliminate inefficiencies and cutcostsThe union proposals would have increased costsHughes testified that he did not discuss wages with theUnion because the subject was deferredThe Company also gave the Union information about the new dentalplanAfter confirming that no other changes would bemade, the Union accepted the new dental plan 3The next meeting had been scheduled for mid September In the event the parties did not meet until 1 October 1986Beginning1October 1986 the chiefunion spokesmanwas Sidney Kress Esq staff attorney and businessagentWPIX s chief spokesman, Hughes, had been replaced by Richard L Marcus Esq The Union presentedmodifications to its proposal of May 1986 The Companypresented a complete written proposal which it explainedwas a new proposal to replace the document prepared byHughes in August The company proposals contained 20numbered itemsOn 1 October 1986, WPIX proposed that employeeswould no longer be paid for skipped meals Employeesconsistently worked a 40 hour week and did not take themeal period allotted every working day Instead theywere paid one half hour overtime for every workingday, or 2 1/2 hours per week The evidence shows thatthis procedure added a substantial sum to the employeesweekly paychecks, estimated by Marcus to average 6percent of wages for the unit employeesKress questioned a memorandum issued by WPIX tounitmembers which abolished the system of free dentalcleanings with Drs Frankel and Marx as of 1 October198643The new dental plan insurance career was Aetna Under the newplan effective 1 October 1986 the deductible was increased and a changewas made to increase preventive coverage The plan provided for twofree cleanings with a dentist to be chosen by the individual employees4 This system had provided each unit with two free cleanings per yearwith Drs Frankel and Marx WPIX eliminated the system because thenew Aetna dental coverage effective on i October provided two freecleaningswith the employeesown dentists WPIX INCKress told Marcus that the Company had failed togrant step wage increases under the contract 5 According to O Meara, Marcus replied that the step increaseswere not being paid and that everything has a price tagand it might be appropriate to defer those raises so theCompany would have funds to pay a raise to the rest ofthe members in the unitThe Union responded that itwas filing a grievance over the failure to grant the increases, and the Company agreed to waive a formalgrievance session The Union stated that it would file forarbitrationThe WPIX proposals of 1 October 1986 contained apay schedule different from that in effect, and conditionedmovement after one or two steps on management s judgment of merit Those not at the top of thescale would receive up to a 2 percent wage increase Inthe Union's view, the 2 percent wage increase for someemployees taken together with the Company s proposalto eliminate the skipped meal payment would effectuatea substantial wage decrease for unit employeesA meeting was scheduled for November, but it wascanceled due to illness of Kress and his subsequent departure from the guildThe next bargaining session took place on 12 December 1986 Kress was replaced as chief union spokesmanby Leo Ducharme International representative The partieswent through the company proposals in detail Afterthey did so, Ducharme said that the proposals were damaging to unit members morale Marcus replied that theCompany did not wish to destroy morale but Ducharmesaid the Company would not be able to convince theUnion of its need for the proposals Ducharme asked ifthe Company would agree to any of the union demandsThe parties indicated which items were high priority andwhich were less important The parties discussed thecompany proposal to eliminate the paramount use of senionty in determining order of layoff 6 Ducharme indicated that the parties were at opposite poles but thatthere was a `middle ground " Marcus said he would discuss the proposal with the Company The Union offeredto drop its grievance procedure proposal if the Companyalso dropped its proposalMarcus refused this offerThe parties next met on 16 December At the Union ssuggestion they discussed a number of grievances including the elimination of the free dental cleanings Theyagreed to contact a Federal mediatorThe parties next met on 13 January 1987 They discussed various proposals including bereavement leaveand paternity leave The Company mentioned that it waspossible to change the carrier for the medical insuranceplan and the Union agreed to meet with representativesofAetna, the proposed new carrier, on 20 JanuaryO Meara testified that at Marcus instance, proposals anddemands that were economic in nature were deferredfrom discussion and were agreed to be part of the finalpackage5 It isundisputed that the 1983-1986 contract remained in effect duringthe negotiationsThe step increases were based on an employees lengthof service in his or her job title6As of 12 December the Union s proposal on layoffs removed all reference to skill and ability and relied on seniority13On 20 January the union representatives met withAetna in the morning The meeting ended with a promise from Aetna to prepare a new proposal for coverageThe parties met in the afternoon of 20 January forcontract negotiationsThe inconclusive nature of thecurrent Aetna proposal was discussed The parties discussed a new written bereavement policy The Unionnarrowed its demand Marcus had been trying to contactthe mediator, and he reported that he had finally beensuccessful and that the mediator was available on 30 January 1987On 30 January 1987 the parties each met separatelywith the Federal mediatorThe parties next met on 6 February 1987 Marcus announced that as a result of the negotiations so far and hisdiscussions of his proposals with the Company he waspresenting a new proposal The document contained 40numbered items Marcus then went through the new proposal point by point and explained any questions theUnion posed about the proposal Some of the proposalswere revisions of earlier proposalsAccording toMarcus, a number of the proposals were entirely newand were based on information Marcus had obtained inpreparing for negotiations with other units of WPIX sunit employeesThe arbitration provisions were to be changed substantially so as to establish a new appointing agency and toremove decisions as to procedural and substantive arbitrability from the jurisdiction of the arbitrator 7 Consideration of seniority was entirely removed from the clauserelating to reduction in force and recall from layoffMarcus proposed deleting the clause that stated theCompany s and the Union s recognition that technological change could cause loss of jobs and the Company scontinued efforts to consider employees displaced bytechnological change for other positionsMarcus proposed changing the practice whereby severance pay wasgranted on layoff, the new proposal would make it payable only on expiration of the recall period The newproposals would remove the preference for unit employees in the filling of vacancies and would give managemerit the right to demote employees even after completion of the probationary period established in the oldcontractOther changes involved payment of overtime,doubletime posting of schedules in a timely fashion holiday pay, and entitlement to vacationsWPIX had previ7 Senior VicePresidentCorporon testifiedthat since1972 arbitrationsbetween the parties had been conducted under the auspices of the Amencan Arbitration Association (AAA) The Company had not proposed anychange inthe contractualarbitrationprocedure However by 6 February1987 the Union had requested arbitration of its grievance over the Company s failure togrant thecontractuallymandatedstep payincreasesMarcus objected to arbitration because the Union wasnot bargaining fastenough and he objected to continuation of the contract provisions whichWPIX soughtto eliminate through negotiationsThe AAA ordered thearbitrationtoproceed over Marcus objections and the hearing wasscheduled for 6 April 1987 On 2 April Marcus advised the Union thatWPIX would retroactively pay the step increases due under the contractHe did not appear at the arbitrationhearingheld on 6 April The arbitrator upheld the grievanceMarcus 6 February proposal replacing theAAA with the FederalMediationand Conciliation Service and removingall questions of arbitrability from the jurisdiction of the arbitrator wouldhave the effect of forcing the Union into courtlitigationif the Companyobjectedto arbitratinga grievance under the new contract 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDously proposed a change in the banking of vacation timeso that it would be paid at the rate earned Now, Marcusproposedeliminatingthe possibility of banking vacationtimealtogetherunlesstheCompany requested an employee to defer a vacation The Company s proposalswould permit it to make more extensive use of temporary employeesWPIX proposed to delete news editorsfrom the unit On 6 February 1987 Marcus for the firsttimeproposed a 3 year contract Before that date theCompany had sought a 2 year contractMarcus recalled that after he presented the new set ofproposals to the Union Ducharme expressed the opinionthat the Company was trying to avoid reaching a collectivebargaining agreementThe parties agreed, effective 1 March 1987, to changethe medicalinsurancecoverage to Aetna as proposed byWPIX The parties agreedon an interim basis to maintarn a levelof employee and employer contribution tothe cost until a new contract was reached between themThe Union had recently requested arbitration of theissueraised by the Company's abolition of the free cleaningswith Drs Frankel and Marx WPIX took the position that the new dental coverage with Aetna was a replacementfor the Frankel Marx benefitThe parties next met on 26 February 1987 On thatday, they discussed the presence of asbestos in the workplace in an area under construction and what safeguardswould be taken to protect employeesThe partiesdiscussedtheCompany s proposal of 6February 1987 to remove thenewseditor from the bargaining unitThe companyrationalewas that the positionshould beinmanagementbecause under its proposed new system of merit increases the news editorwould evaluate employees performanceThe Unionasked what criteria would be used inevaluatingperformance for merit increasesWPIX replied that the criteriahad not been developed and that this would be done bymanagementafter the Union agreed to the proposal TheUnion said it would not accept the proposal The Unionbelieved the merit system of increases based on employer s criteriaisunjustHowever the Union has two contracts in which such meritincreasesare providedMarcus testified that Ducharme asked him about themeritreview andwhats goingto be involved?He replied thatWPIX had not formulated any specificsystem for doing that as of thistimeAccording toMarcus this was the onlytimetheUnion rasied thequestionof merit reviewsAt the end of the meeting, Marcus said he could notset up another date but that afterconsultingwith management hewould get back to the Union The partiessubsequently agreed tomeeton 1 April 1987 Marcustestified that he told the Union no progress had beenmade and that he had to confer with Corporon who wasnot then present, before he could set another dateOn 20 MarchMarcus senta letter to Ducharme deleting seven of the Company s proposals and modifying theseverance and vacation pay proposalsWPIX abandonedits attempt to remove news editors from the unit and todelete from theagreementthe provision for employeesdislocated by technological change and the provision relatingto schedule postingThe Company dropped itsproposal permitting demotions after the probationaryperiodWPIX also revised its proposal relating to interns In his letter of 20 March Marcus expressed a senseof urgency about the negotiations and the hope that theycould be concluded as quickly as possibleThe parties met on 1 April 1987 They discussed theissue of performance of until work by nonunit employeesThe Union questioned the meaning and intent of thelanguage proposed b} the Company and said it couldaccept a provision within stated limitsNo agreementwas reached on this topic At the 1 April meeting, theUnion dropped a number of demands relating to coverage of the contract union security job security severance pay, probationary periods and overtime The Unionproposed a wage increase of 8 percent per year TheUnion modified its demand relating to vacation, sickleave, and paternity leave The Union discussed the company proposal to require grievances to be tiled within 30days It proposed 90 days, no agreement was reached onthis issue, but some language on grievances was workedoutThus, Marcus accepted the union proposal that thetime for filing a grievance would start to run when theemployee knew or should have known of the grievanceThe Union accepted the Company s proposal to add Ianguage prohibiting the arbitrator from adding to, ignoring,or modifying the provisions of the agreement The Unionstill refused to accept a change in the agency appointingthe arbitratorDucharme asked if the Company had any position onthe union modificationsMarcus replied that they couldnot accept any of them under any circumstancesAbout 4 15 p in , the union representatives said theyhad to leave and they asked to set up the next meetingMarcus said he was available the next day, but Ducharme could not meet until 21 April At that pointMarcus said the Company believed the negotiations wereat impasse and that WPIX was terminating the contractand implementing its proposal Ducharme responded thatthe Union s position was that there was no impasse andthat the Union `was ready to continue discussing theproposals and to move on our proposalsDucharmetoldMarcus that the Union had expected the Companyto declare impasse based on its 20 March 1987 letter ButDucharme reiterated that he was willing to negotiate andtomake additional modificationsMarcus replied that ifthe Union had something else to propose it should writehim a letter Then Marcus left Corporon held a meetingin the newsroom with unit employees about an hour laterto inform the employees that an impasse had been deGlared and the Respondents proposals implementedMarcus testified that elimination of the missed mealpayment to unit employees would amount to about 6percent pay cut per annum The Company was proposing a 2 percent pay increase (but without taking into account the defacto 6 percent decrease in the other part ofits proposal)When on 1 April 1987 the Union proposedan 8 percent wage increase Marcus did not view this asa basis for negotiationsHe stated that the companyproposalwas not made as a means of seeking middle WPIX INC15ground It was a proposal made to try and reduce thecosts that the Company was bearing 8According to 0 Meara, the parties to the negotiationshad mutually agreed that discussion of economic itemswould be deferred until a final discussion of all economicmatters could resolve the cost of the overall agreement0 Meara recalled that Marcus introduced the conceptthat all matters of financial impact would be deferreduntil a later stage of the negotiationsC Specific Violations Alleged in the Complaint1Failure to grant step increasesIt isundisputed that the 1983-1986 contract betweenthe parties remained in effect during the negotiationsArticle XVII of the contract provided minimum wagesfor each job title classification of the unit employees andprovided for so called step increases after specified timeperiods such as 6 months, 1 year 2 years, or more On 1October 1986, the Union informed company negotiatorsthat the step increases were not being granted as required by the contractMarcus acknowledged that theincreaseswere not being paid The Union announcedthat it was filing a grievance over the failure to grantstep wage increases, the Company agreed to waive theformal grievance session and the Union stated that itwould file for arbitration The Company resisted arbitration because the Union should not have been seeking toenforce the wage provisions of the contract while theCompany wanted to modify those provisions throughcollective bargainingThe American Arbitration Association scheduled the matter for an arbitration hearing tobe held on 3 April 1987 On 2 April 1987, the Companyadvised the Union that it had decided to institute retroactive wage adjustments for certain employees The arbitration hearing was held without the appearance of theCompany, an by award dated 13 May 1987 the arbitrator upheld the grievance and ordered WPIX to make theemployees whole At the trial, the parties stipulated thatthe employees named in the instant complaint as amended by the General Counsel had received retroactivewage increases shortly after 2 April 1987The conclusion is inescapable that each individual failure to pay the wage required by the contract includingthe mandated step increases, is unlawful and in violationof Section 8(a)(1) and (5) of the ActAbbeyMedical/AbbeyRents 264 NLRB 969 975 (1982) The defensebased on the statute of limitations is without merit as toeach failure to pay the proper wage from 9 October1986 a date 6 months before the filing of theinstantcharge Further, Respondents contention that the violation is technical and does not warrant a remedial orderisnot supported by the cases cited in Respondent's briefBellinger Shipyards,227 NLRB 620 (1976)Deringer MfgCo 201 NLRB 622 (1973) In those cases, the Boardfound that the unlawful conduct wasminimal and thatthere was no showing that the employees were adversely affectedIn the instant case employees were denied8Marcus stated that at no point in the negotiationsfrom 1 October1986 through1April 1987 did he consideraccepting a union demand as atradeoff for a company proposalwages due them under the contract, an adverse economis effect which no employee viewsas minimal2Threat to repudiatean agreementThe General Counsel asserts that the Company threatened to repudiate the agreement reached about the newmedical and dental insurance unless the Union withdrewa pending grievance relating to the two annual freedental cleanings provided by Drs Frankel and MarxThe testimony of all the witnesses shows that for sometime the Company paid for the free cleanings and thatunder the new dental insurance plan agreed to by thepartieseffective 1October 1986, two free cleaningswere provided for by the dentist of the employee schoice 9 The issue centers on the discontinuance of theDrs Frankel and Marx cleanings in October 1986, andthe Union s filing of a grievance over the loss of the benefitOn 26 February 1987 0 Meara understood Marcusto say thatunlessthe Union withdrew its pending grievance, the Company would withdraw from the agreementto participate in the new Aetna dental and medical insurance plan, which was to be effective on 1 March 1987Marcus testified that he told the Union that the new planprovided for free dental cleanings, and he wished theagreement about medical and dental insurance to resolveall open issues prospectively from 1 March 1987 Marcustestified that at no point did he press the Union to withdraw the grievance in return for continued company adherence to the agreement for new dental and medical insurance In fact the arbitration was held in July 1987,and the grievance was denied I find that 0 Meara misunderstood Marcus comments at the bargaining table Ifind that Marcus did not threaten to withdraw from theinsurance agreement unless the Union dropped its grievanceInsteadIfind thatMarcus said the Companywould not proceed with the insurance plan unless it resolved all issues from the date of 1 March 1987 Thus, Ido not find that Respondent violated the Act3 Inconsistent and contradictory proposals andrefusal to discuss evaluation criteriaThe General Counsel cites as examples of inconsistentproposals made by the Company the following Hughesstatedhewas not asking for a wage reduction butMarcus later proposed such a reduction Hughes had apparently worked on a proposal which retained a systemof step increases while Marcus proposal eliminated thestep increases and gave a 2 percent or lower across theboard increase to employees, depending on their currentrateThe testimony shows that Hughes had announced thathe was under instructions to cut costs that he had tofind a way to sell givebacks to the Union and that hewanted to eliminate the missed meal payments to employeesHughes did not say he would ask for a wage8The changes in health insurance were made in two stages In August1986 the parties agreed on a change in dental coverage effective 1 October 1986 Beginning in January 1987 the parties discussed other aspectsof medical insurance A final agreement on all dental and medical coverage was reached effective 1 March 1987 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcut but he did mention the possibility of a freeze orfuture layoffs to cut costs Hughes never actually made awage proposal to the Union Marcus did make a wageproposal entailing a 2 percent or lower wage increase,which when coupled with the loss of missed meal payments, would have meant a net wage loss to the employeesFurther although internal company documents suggestHughes worked on a proposal to keep the step increases, he never presented it nor any other wage scaleto the UnionBased on these facts, I cannot find any inconsistencyBoth Hughes and Marcusgavefair notice that the Company wished to cut costs and that draconian measureswould be proposed to the Union Both targeted specifically the missed meal payments which amounted to atleast 6 percent of employee wages Although Marcusproposal to eliminate the step increases angered theUnion, it was not inconsistent with Hughes proposalsbecause Hughes had not given the Union a wage proposalAnother example of an inconsistent company proposalcited by the General Counsel is the exchange of 1 April1987 concerning performance of unit workIn its proposal of 1 October 1986, as modified on 6February 1987, the Company had proposed languagepermitting nonbargaining unit employees occasionally toperform bargaining unitwork In response to Ducharme s question on 1 April about the meaning and implementation of the language,Marcus replied that itwould permit Corporon or his secretary to answer thetelephone in the newsroom or book a guest for the show0 Meara testified that he stated that this interpretationwas in accord with current practice Ducharme said theUnion could accept the proposal providing it would notchange present practiceMarcus replied that the examples he had just given were not exhaustive and that theclausemight be applied differentlyThe Union thenstated that it would not accept the proposalThe General Counsel argues that Marcus' actionsamount to a sudden shift to increase demands that wereinconsistent with [Marcus ] prior explanation in order toavoid reachingan agreementwith the Union I do notfind that the facts are consistent with the General Counsel s theory In this case, Marcus and the Union engagedin a brief exchange about themeaningof a company proposal In response to the Unions statement that if themeaning werelimited itwould accept the proposal,Marcus hastened to explain that the language could beread in a more expansive way This is not a situationwhere the Company had been adamantlyinsisting on aprovision and had explained it at length only to changeits proposal once the Union seemed willing to agree CfNLRB v Herman SausageCo, 275 F 2d 229 233 (5thCir 1960) Instead, Marcus expansion of his initial explanation came during the exchange concerning the meaning and intent of the proposed language It would hardlyserve the cause of collective bargaining to limit a party spermissible explanation of its proposals to one or twosentences, the give and take of negotiations requires theability to explore a proposal at lengthThe General Counsel supports the allegation thatWPIX refused to discuss the evaluation criteria to be employed by the Company under the wage proposal by thefollowingOn 1 October 1986 Marcus proposed thatfuturemovement to the top wage rates for a job titleclassificationwould be at the Company s discretionThis was part of the proposal to eliminate the automaticstep increases and substitute merit evaluations On 6 February 1987 Marcus also proposed elimination of the newseditor from the bargaining unit because that employeewould henceforth be involved in conducting the meritevaluation for unit employeesOn 26 February when the Union asked what criteriawould be used in merit evaluationsMarcus replied thatthese had not yet been formulated He said the criteriawould be formulated by the Company after the Unionaccepted the proposal to remove the news editor fromthe unit Even after Marcus deleted the proposal to dropnews editors from the unit on 20 March 1987, he stillproposed that raises to the top wage rates would be determined by the Company, but he still did not provideany criteria for the Company's exercise of its discretionThe General Counsel urges that by proposing raises attheCompany s unilateral discretion without discussingthe applicable criteria,WPIX removed the highly significant subject of wages from the bargaining tableThe evidence shows that on 26 February 1987 theUnion asked what the criteria for wage increases wouldbe under the Company s proposal, and Marcus said thesehad not yet been developed I can find no indication thatthe Union asked about the criteriaagainMarcus statemerit that the Company would develop the criteria wasthus the last word on the subject before he declared impasse on 1 April 1987Ido not find that the Union ever requested WPIX tobargain about the criteria for granting pay raises, thus Ido not find that Respondent refused to discuss the evaluationcriteria to be employed by the Company underthe wage proposal by the following On 1 October 1986Marcus proposed that future movement to the top wagerates for a job title classification would be at the Company s discretionThiswas part of the proposal toeliminatethe automatic step increases and substitutemerit evaluationsOn 6 February 1987 Marcus also proposed elimination of the news editor from the bargainingunit because that employee would henceforth be involved in conducting the merit evaluation for unit employeesOn 26 February, when the Union asked what criteriawould be used in merit evaluationsMarcus replied thatthese had not yet been formulated He said the criteriawould be formulated by the Company after the Unionaccepted the proposal to remove the news editor fromthe unit Even after Marcus deleted the proposal to dropnews editors from the unit on 20 March 1987, he stillproposed that raises to the top wage rates would be determined by the Company but he still did not provideany criteria for the Company s exercise of its discretionThe General Counsel urges that by proposing raises attheCompany s unilateral discretion without discussing WPIX INCthe applicable criteriaWPIX removed the highly significant subject of wages from the bargaining tableThe evidence shows that on 26 February 1987 theUnion asked what the criteria forwageincreases wouldbe under the Company s proposal,and Marcus said thesehad not yet been developed I can find no indication thatthe Union asked about the criteria againMarcus statement that the Company would develop the criteria wasthus the last word on the subject before he declared impasse on 1 April 1987Ido not find that the Union ever requested WPIX tobargain about the criteria for granting pay raises, thus Ido not find that Respondent refused to bargain on thisissue4 Declaration of impasse and unilateral changesThe conclusion seems clear that there was no true impasse between the parties on 1 April 1987 when theCompany declared impasseThe parties began negotiations in July 1986 After fourmeetings, during which no wage proposal was submittedby the Company,a new company bargaining representative came on the scene with a new set of proposals toreplace the incomplete company proposals presented earherThus, on 1 October 1986 the bargaining in essencebegan anew The parties met six times from 1 October1986 to 30 January 1987 During these sessions the Company presented its new proposals on 1 October On 12December the parties discussed the company proposal indetail and the Union offered to compromise on the grievance procedure and sought a middle ground on the seniority issueOn 16 December the parties discussedpending grievances On 13 January bargaining took placeon certain leave issues On 20 January the parties dealtwithmedical insurance and the Union narrowed itsdemand on bereavement leave On 30 January the mediatorwas brought in and met with the parties separatelyNothing in this brief summary indicates that there was afailure of the bargaining process Instead, there was ex-ploration of the parties aims and proposals offers ofcompromise by the Union,and a resort to the assistanceof a mediatorThen on 6 February 1987 the Company presented anew set of proposals containing 40 items Some of thesewere changes to the 20 proposals presented by Marcuson 10 October 1986 but many of these were new demands For the most part, the new proposals did not represent an attempt to compromise with the Union bytaking into account union concerns or demands Many ofthe proposals of 6 February were unfavorable to theUnion and involved more retrogression in employeerights under the contract than did the proposals of 1 October 1987 Indeed Marcus candidly testified that he prepared the WPIX proposals of 6 February based on newinformation he had acquired concerning the Company sneeds In a sense the bargaining again began anew on 6FebruaryThe Union had new demands and new Ianguage to considerThe parties met times to consider the 6 February proposalsOn 6 February the new proposals were given tothe Union and were discussed On 26 February the partiesmet, they discussed removal of the news editor from17the unit,criteria formerit increases,and an asbestosproblemThe new medical insurance plan was finallyagreed to By letter of 20 March,WPIX dropped someof its proposals and moved closer to the union positionon others On 1 April the Union dropped some of itsproposals and modified others, it also proposed somecompromise on the subject of grievances Thus, someprogress was indeed made by the parties in bringing theirpositions closer together each side dropped demandsdeemed unfavorable by the other This movement indicater that bargainingwas not exhausted and that itwould not have been futile to continue collective bargaining negotiations The Union wanted to negotiate furtherThe fact that the parties were not close on manyissues does not indicate that the negotiations were deadlocked it shows that that parties still had many hours ofbargaining before them in order to resolve their differencesThe parties had met only three times since thenew proposals of 6 February 1987 By the nature of theissues still to be resolved it was to be expected that thenegotiationswould be lengthy and difficultMoreoverthe evidence shows that parties had never bargained extensively about wagesWPIX had proposed to changethe automatic step increase system to a merit systembased on employer evaluations The Union had expresseditsopposition to this new system In addition the Employer s 2 percent wage increase offer was too low inthe view of the Union But no extended discussion ofwages had ever been taken place The uncontradictedtestimony shows that wage discussions had been deferredby mutual agreement In fact it was not until 1 April1987 that the Union asked for an 8 percent annual increaseEven on 1 April no bargaining took place oneconomic items Thus it is clear that no impasse couldhave been reached on the subject of wages And withoutan intensive discussion of wages, it would be difficult tofind that any bargaining impasse had been reached Although as Respondent points out,theUnion was opposed to a system of ment increases it did have suchprovisions in other of its contracts Further there is noevidence that the Union had refused to discuss the Company s proposal for such a systemAlthough Respondents brief faults the Union for nothaving accepted company proposals during the course ofbargaining it is clear that the Union could not be required to compromise its own demands where the Employer felt free to keep adding new proposals to thetableThe Union would then be withdrawing or modifymg its demands only to be faced with the later additionof more company proposals In such an instance thegive and take of collective bargaining would be meaningless because it would involve no mutual give and takeonly the Union would be giving And the Union wouldhave no way of gauging what the Company s basic needswere in order to offer a compromise in these areas because,faced with an incomplete and ever changing set ofdemands, the Union could never be sure what companyproposals were of paramount importance in reaching acontractAt the end of the 1 April bargaining session the parties discussed when to negotiate furtherMarcus wanted 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtomeet the next day, but when it was clear that Ducharme could not meet until 2 April Marcus declaredimpasse and said WPIX would implement its last offerApparently Marcus was willing to negotiate further withthe Union but unwilling to wait 3 weeks to do so andfor that reason he declaredan impasseThis was in theface of Ducharme s statement that the Union was prepared to meet and to move on its demands Respondent s brief intimates that the Union was not willing tomeet as often as the Company wished and that this unwillingness was the cause of an impasse being reached Itistrue that the negotiations were protracted Somedelays in meeting were because the Company and theRespondent changed their chief spokesmen in the negotiationsOne delay was due to a Union s spokesman s illnessSome delay was caused by the unavailability of themediator It would beuselessand wasteful to recite allthe facts in detail The Union has not been charged withrefusing to bargain in the instant case The Union did notrefuse to meet with WPIX and it did not refuse to schedule new dates for negotiations nor did it abruptly cancelmeetingswith no apparent justificationsMarcus waspiqued that on I April Ducharme states that his nextavailable date was 21 April A delay of 3 weeks is notunreasonableSeeGulf StatesMfgrs,287NLRB 26(1987)Iconclude that no impasse existed in the collectivebargaining negotiations between Respondent and theUnion when Respondent declared impasse on 1 April1987SeePowell ElectricalMfg Co,287NLRB 969(1987) ( The parties had yet to bargain exhaustively overcore economic issues The relatively limited discussionsengaged in do not provide a basis for Respondents alleged belief that further bargaining would ha% a beenfutile)Towne Plaza Hotel,258 NLRB 69, 78 (1981)(recent union concession and expression of willingness byunion to consider employers proposals show no impasseexisted)Henry Miller Spring Co273 NLRB 472 (1984)(no impassebased on continuous negotiations involvingconcessions and agreements and a final lengthy sessionduringwhich some items were settled)SGS ControlServices275 NLRB 984 (1985) (recent concessions andstatement that differences could be worked out show noimpasse was reached)In addition to my conclusion that the parties had notbargainedto impasseon 1 April 1987, I note that I foundabove that beginning 1 October 1986,and continuinguntil after 1 April 1987, the Company admittedly wasnot paying required wage step increases to employeesThis unilateral change wasan unfairlabor practice andan absence of good faith by WPIX, and thus no lawfulimpasse could be reached while it persistedNLRB vKatz369 U S 736, 747 (1962) Respondent citingEagleExpress Co273 NLRB 501 (1984), argues that its failureto abide by the contract did not contribute to a deadlockbetween the parties Respondent seems to argue that theUnion did not care about the failure to pay step increases I note that the Union pressed its claim to the increases immediately and fully it asked Marcus aboutthem on 1 October 1986, and then it secured the Company's waiver of the intermediate grievance step and filedfor arbitrationEagle Expressis not applicable to the caseat bar InEagle Expressthe administrative law judgefound that an almost bankrupt employer which reducedwages unilaterally in the face of the union s technique ofdiscussing the wage issue interminably rather than engaging in negotiations designed to reach agreement wasprivileged later to declare impasse despite the earlier unlawful unilateral action In adopting the judge s findinginEagle Express,the Board panel noted that the unilaterally reduced wages were discussed in the negotiationsbetween the parties In the instant case, Respondent unilaterally failed to pay the step increase before it presented its wage proposal to the Union and Respondent didnot engagein extensive bargaining on its wage proposalor other economic items these were deferred by mutualconsent to some later stage of the negotiations No finding can here be made that the Unions dilatory tacticsprevented the parties from reaching agreement on wagesInEagle Express,the Board distinguishedBedford Farmers Cooperative,259 NLRB 1226 (1982), in which the unilateralactionwas taken before bargaining began andwhere additionalunilateralaction was taken contrary toa tentatively settled matter In the instant case, Respondent did not take emergency action in the face of an intransigent unionHere, Respondent took action withoutprior negotiation and without subsequent discussion ofthe subject The Union was faced with a fait accompli,and the Company did not permit the bargaining to go onlong enough for an impasse on wages to take placeThus I find that the unilateral changes put into effecton 1 April 1987 were unlawful and in violation of Section 8(a)(1) and (5) of the ActCONCLUSIONS OF LAW1The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the ActINCLUDEDNews editorsassignmenteditorssenior writers news writers sports specialist seniorassignmentdeskassistants,talentcoordinatorsgraphic artists,assignmentdesk assistants graphicsassistantsproduction assistants and telephone clerksin the news department of WPIX TVEXCLUDEDAll other employees in the NewsDepartment of WPIX TV, including News DirectorExecutive Producer, Managing Editor Producers,Metropolitan EditorGraphics Director BusinessManager, administrative assistant (confidentialsecretary) all employees represented by other labororganizations, guards, watchmen and supervisors asdefined in the Act2At all times material the Union has been the exclusive representative of all employees within the appropriate unit described above for purposes of collective bargaining within the meaning of Section 9(a) of the Act3By unilaterally implementing changes in terms andconditions of employment from 9 October 1986 andagain from 1 April 1987, at which time no bargaining impasse existedRespondent refused to bargain in violationof Section 8(a)(5) and (1) of the Act WPIX INC194 Respondent did not engage in unfair labor practicesother than those found hereTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act I shall recommend that it be required tocease and desist therefrom and that it take certain affirmative action necessary to effectuate the policies of theActRespondent having unilaterally implemented its lastoffer when it unlawfully declared impasse, it must makethe employees whole for loss of earnings and other benefits from 1 April 1987 Backpay shall be computed in amanner consistentwithOgleProtectionService,183NLRB 682 (1970), enfd 44 F 2d 502 (6th Cir 1971),with interest as prescribed inNew Horizons for the ReLarded283 NLRB 1173 (1987) No backpay remedy isrequired for the failure to pay step increases from October 1986, as the parties have stipulated that these werepaid shortly after 2 April 1987On these findings of fact and conclusions of law andon the entire record, I issue the following recommendedioORDERThe Respondent, WPIX, Inc, New York, New Yorkits officers,agents, successors,and assigns, shall1Cease and desist(a)Refusing to bargain with the Union, by unilaterallyimplementing changes in terms and conditions of employment, in the absence of a bargaining impasse of itsemployees in the appropriate unit described above(b) In any like or related manner interfering with, restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make all employees whole for any losses they mayhave suffered as a result of Respondent's unlawful unilateral changesin the terms and conditions of employmentas of 1 April 1987 in themanner setforth in the remedysection of the decision(b)On request from the Union, revoke anyunilateralchanges inwages or other conditions of employment andreinstatethe terms and conditions of employment thatobtained before the unilateral changes 1 April 1987, provided that nothing shall be construedas requiring recission of any wage or benefit increase heretofore grantedto unit employees(c)Preserve and, on request, make available to theBoard or itsagentsfor examination and copying all payroll records, social security payment records, timecards,personnel records and reports, and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) On request, bargain collectively with the Union asthe exclusive representative of all employees in the appropriate unit described with respect to rates of pay,wages,hours, and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement(e)Post at its facility copies of the attached noticemarkedAppendix 11 Copies of the notice, on formsprovided by the Regional Director for Region 2, afterbeing signed by the Respondents authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other material(f)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order what steps the Respondenthas taken to complyIT IS FURTHER ORDERED that the complaint is dismissed insofar as it allegesviolations of the Act not specifically found10 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposesi i If this Order is enforced by a judgment of a United States court ofappealsthe words in the noticereadingPosted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board